Citation Nr: 1624475	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to July 1991 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Veteran provided testimony at a travel Board hearing before the Undersigned Veterans' Law Judge.  A transcript is associated with the claims file. 

This appeal was previously before the Board in June 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the Board previously reviewed the claim, it noted that the Veteran's service with the National Guard, to include any periods of active duty for training (ACDUTRA) and in active duty for training (INACDUTRA), needed to be verified.  It does not appear that all action has been taken in that regard.  

The record includes a July 2015 negative response from the Defense Finance and Accounting Service (DFAS) which referenced only periods from January 1992 to June 1993.  An October 2015 Report of General Information documents a telephone call from the Veteran in which he reported that he was on Inactive Ready Reserve during the period between January 1992 and June 1993 and that he enlisted in the Army National Guard in "approximately" March 1993.  The report ended with the notation to "[p]lease take all appropriate actions."  There is no indication that additional steps have been taken to verify any service after March 1993.  Given that the Veteran has consistently asserted that he suffered a back injury on a period of INACDUTRA in 2005, that must be done on remand. 

In response to the June 2015 Board remand the Veteran was provided with a July 2015 VA examination in connection with his claim for entitlement to service connection for a lumbar spine disability.  The examiner noted a diagnosis of degenerative joint disease (DJD) of the lumbar spine in 2015.  The examiner noted that he believed the examination yielded unreliable and inconsistent results because the Veteran's subjective complaints of pain during the examination appeared to be "out of proportion to objective exam findings."  The examiner stated "The [V]eteran was noted to display poor effort during the examination in this examiner's opinion.  The poor effort is consisted of very measured graduated movements as though he only wanted to flex to the certain degree, however the alternative test for the flexion shows that he can flex to 90 degree, therefore the other range of motion testing are not reliable and not credible even though I have no other alternative testing for those [range of motion]."  The examiner concluded that the Veteran's DJD was not caused by any diagnosed condition during his active duty.  The examiner's provided rationale was that the Veteran's STRs showed only one complaint of back pain in 1987 and that there was no documentation showing that the Veteran's 1987 back pain had progressed to his current lumbar spine DJD.  The examiner explained that the Veteran is 52 years old and "according to studies, at this age, joint degenerative changes are in more than 60% of the general population."

The Board finds the July 2015 VA examination inadequate.  The examiner failed to provide an opinion using the standard of "at least as likely as not (a 50% probability or greater)" as requested by the June 2015 remand and failed to consider evidence in the claims file.  The July 2015 VA examiner noted the Veteran's 1987 complaint of back pain and stated that there were no other documented injuries.  However, there is evidence in the claims file that the Veteran suffered from a back injury during a period of INACDUTRA service in September 2005, which was not addressed by the VA examiner.  See October 2005 Sworn Statement, October 2005 Statement of Medical Examination and Duty Status, October 2005 Physician Disability Statement, and July 2006 Report of Medical History.  Therefore, as the VA examination's results are not reliable and the VA examiner did not address evidence in the Veteran's claims file the Veteran's claim for service connection for a lumbar spine disability must be remanded again in order to obtain a new VA examination.  

The Veteran received a July 2015 VA examination for his cervical spine disability, performed by the same examiner who performed the above mentioned lumbar spine examination.  The examiner noted a diagnosis of degenerative arthritis of the spine in 2014 and diagnosed the Veteran with a cervical spine herniated disc following an MRI.  The examiner conducted a physical examination and again raised doubts as to the reliability of the ROM testing, noting, "The [V]eteran is reluctant to do the ROM test, he moves his neck graduated fashion with much grimace and groan."  The examiner concluded the Veteran's herniated disc was not caused by any diagnosed condition during his active duty.  The examiner's provided rationale was that the Veteran's record showed a single complaint of pain in 2002, for which he was provided an imaging study.  The imaging study was negative, but the provider noted "possible thoracic outlet syndrome."  The VA examiner stated that the notation of possible thoracic outlet syndrome was "only a differential" and that the Veteran was never definitively diagnosed with thoracic outlet syndrome.  The examiner stated there was no other evidence of a cervical spine injury until 2014 when the Veteran received an MRI which showed herniated cervical discs at multilevel.

The Board finds the July 2015 VA examination inadequate.  The VA examiner failed to provide an opinion using the standard of "at least as likely as not (a 50 percent probability or greater)" as requested by the June 2015 remand and failed to consider evidence in the claims file.  The examiner stated that the Veteran was never diagnosed with thoracic outlet syndrome but failed to address the July 2003 STR indicating that the Veteran was placed on a duty limitation due to thoracic outlet syndrome.  Additionally, an April 2011 VA nexus opinion indicated "there is clear documentation of treatment during the service in 2001 for should injury and therapy for thoracic outlet syndrome."  Therefore, as the VA examination's results may not be reliable and the VA examiner did not address evidence in the Veteran's claims file the Veteran's claim for service connection for a cervical spine disability must be remanded again in order to obtain a new VA examination.  

The June 2015 Board remand requested that the RO obtain complete private treatment records including physical therapy records from providers in Augusta, Georgia and Tallahassee, and treatment reports from Florida Wellness and the Mayo clinic.  The RO sent a June 2015 letter to the Veteran requesting that he sign and return a VA Form 21-4142 Authorization to Disclose Information Form.  To date, the Veteran has not complete or returned this form.  Therefore, a second attempt should be made to obtain authorization from the Veteran to obtain the outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his claimed lumbar and cervical spine disabilities and to provide authorizations for VA to obtain records of any such private treatment, to specifically include physical therapy records, including from providers in Augusta, Georgia and Tallahassee, and treatment reports from Florida Wellness and the Mayo clinic.  After securing any necessary release, take all appropriate action to obtain the records identified.  

2.  Take all appropriate action to verify the dates of the Veteran's periods of ACTDUTRA and INACDUTRA dated after June 1993.  Service treatment records for each period of service which have not already been secured should be obtained. 

3.  After completion of the above schedule the Veteran for an appropriate examination, with a different VA examiner than the one who provided  the July 2015 VA examination if possible, to determine the nature and likely etiology of his lumbar and cervical spine disorders.  The claims file and all pertinent records must be made available to the examiner for review.  The examiner should be notified of the Veteran's specific periods and types of service.  For purposes of the examination, the VA examiner should assume that the Veteran's statements as to his in-service injuries and complaints of lumbar and cervical spine pain since service discharge are credible. 

Based on the examination and review of the record, the examiner should address the following: 

a)  Identify (by diagnosis) each lumbar and cervical spine disability entity found.  

b)  For each diagnosed lumbar spine disability, is it at least as likely as not (50 percent possibility or greater) that the condition was incurred in or aggravated by any confirmed periods of activity duty, ACDUTRA, or INACDUTRA service?  The examiner must consider the documents in the Veteran's claims file, which show a back injury in September 2005 during a period of INACDUTRA service including, an October 2005 Sworn Statement, October 2005 Statement of Medical Examination and Duty Status, October 2005 Physician Disability Statement, and July 2006 Report of Medical History.  

c)  For each diagnosed cervical spine disability, is it at least as likely as not (50 percent possibility or greater) that the condition was incurred in or aggravated by any confirmed periods of active duty, ACDUTRA, or INACDUTRA service?  The examiner should discuss the significance of the Veteran's July 2003 STR showing a duty limitation for thoracic outlet syndrome and the April 2011 VA opinion indicating the Veteran had received therapy for thoracic outlet syndrome.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts or treatises as deemed appropriate.  If the examiner determines that a requested opinion cannot be given without resort to speculation, the examiner must explain the reason for that conclusion. 

4.  After the development sough above is completed, the RO should review the record and readjudicate the claims.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




